THE THIRTEENTH COURT OF APPEALS

                                          13-21-00429-CV


          ANTON HALEY, GORDON HALEY, AND ALL OCCUPANTS
                                v.
   WILMINGTON SAVINGS FUND SOCIETY, FSB, AS OWNER TRUSTEE OF THE
            RESIDENTIAL CREDIT OPPORTUNITIES TRUST V-D


                                   On Appeal from the
                   County Court at Law No. 5 of Nueces County, Texas
                       Trial Court Cause No. 2021CCV-61254-5


                                           JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed, as appellants filed

an affidavit of inability to pay costs.

       We further order this decision certified below for observance.

August 11, 2022